Citation Nr: 1230149	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  12-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a temporary suspension.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from November 1987 to July 1991.  These dates of active service are unverified.

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2011-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, Milwaukee, Wisconsin, that discontinued entitlement to participate in a VA vocational rehabilitation program after a temporary suspension.  

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a temporary suspension is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In February 2010, the Veteran, through his representative, requested a hearing at the RO before an RO hearing officer.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before an RO hearing officer following the usual procedures.

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


